DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the 112 rejection have been fully considered and are persuasive.  The rejection of claims 11 and 20 has been withdrawn. 
Applicant's arguments regarding the rejection of claims 1 and 6 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “First, Ma does not disclose "a 1 D phased array radar," as recited in claim 1. At best, Ma mentions some "phase," but that is not "a 1 D phased array radar," as recited in claim 1.”
The Examiner cannot concur with the Applicant, as Ma discloses the limitation in question (see col. 2, lines 38-49 describe beamforming, i.e. phased array, Fig. 4 shows used for tracking satellite movement, i.e. radar). Therefore, Ma teaches the limitation in question.
Further, Applicant argues that “Second, the Examiner alleged that "the parabolic trough reflector," as recited in claim 1, corresponds to a reflective surface 240 or a reflective surface 250 of Ma and "the set of housings," as recited in claim 1, corresponds to an array 220 and an array 230 of Ma. See page 3 of the Non-Final Office Action dated 22 December 2021. The Applicant disagrees with such correspondence. However, even assuming that such correspondence can somehow be made, Ma still does not disclose at least "wherein each transmitter of each housing of the set of housings is configured to transmit a signal to the parabolic trough reflector such that that the parabolic trough reflector reflects the signal towards a space object, wherein each receiver of each housing of the set of housings is configured to receive a reflection of the signal off the space object as reflected via the parabolic trough reflector," as recited in claim 1, because Ma discloses the array 220 using the reflective surface 240 and the array 230 using the reflective surface 250, as shown in FIGS. 2 and 3. Therefore, this configuration contrasts claim 1, which recites that "wherein each transmitter of each housing of the set of housings is configured to transmit a signal to the parabolic trough reflector such that that the parabolic trough reflector reflects the signal towards a space object, wherein each receiver of each housing of the set of housings is configured to receive a reflection of the signal off the space object as reflected via the parabolic trough reflector." Since Ma discloses two separate and distinct reflective surfaces 240 and 250, Ma does not disclose "the parabolic trough reflector" being used with "the set of housings," as recited in claim 1. Therefore, claim 1 remains patentable over Ma. Similar reasoning applies to all claims depending on claim 1. Accordingly, these rejections should be withdrawn.”
The Examiner cannot concur with the Applicant, as the limitation in question “a parabolic trough reflector” is taught by Ma. The elements 240 and 250 together form the parabolic trough reflector for the system 20 disclosed by Ma (see Fig. 2). Ma has a gap between two areas of the parabolic trough reflector to provide independent control over the radiated beams. However, the combination of the two elements is the parabolic trough reflector of Ma. Therefore, the limitation “wherein each transmitter of each housing of the set of housings is configured to transmit a signal to the parabolic trough reflector such that that the parabolic trough reflector reflects the signal towards a space object, wherein each receiver of each housing of the set of housings is configured to receive a reflection of the signal off the space object as reflected via the parabolic trough reflector” is taught by Ma, as the transmitter and receiver both use a portion of the parabolic trough reflector.
Regarding claims 6 and 16, Applicant argues substantially the same points as in claim 1.
Therefore, the rejections stand.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (U.S. Patent No. 6169522), hereinafter known as Ma.
Regarding claim 1, Ma discloses (Figs. 1-5) a 1D phased array radar (20) including a parabolic trough reflector (240,250), a support structure (210), and a set of housings (220 and 230) positioned on the support structure (see Fig. 2), wherein each housing of the set of housings includes a transmitter and a receiver (320,325,410,415, see Fig. 3, col. 3, lines 52-62), wherein each transmitter of each housing of the set of housings is configured to transmit a signal to the parabolic trough reflector such that that the parabolic trough reflector reflects the signal towards a space object (col. 6, line 61 – col. 7, line 7), wherein each receiver of each housing of the set of housings is configured to receive a reflection of the signal off the space object as reflected via the parabolic trough reflector (col. 6, line 61 – col. 7, line 7).
Regarding claim 4, Ma discloses (Figs. 1-5) wherein each of the signals is digitized (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Archer et al. (U.S. Patent No. 4780726, made of record in IDS dated 08 February 2021), hereinafter known as Archer.
Regarding claims 2 and 12, Wang as modified teaches the limitations of claims, 1, 27, and 32, but does not teach metal mesh.
Archer teaches a reflector made of metal mesh (col. 2, lines 37-43).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use metal mesh for the reflector of Ma as taught by Archer since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Metal mesh provides increased flexibility while still providing reflection of antenna radiation.
Regarding claims 3 and 13, Ma as modified teaches the limitations of claim 2, but does not teach further details regarding the mesh.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the aperture size is smaller than the operating wavelength, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) A skilled artisan would recognize the mesh would been to be sufficiently small to still provide reflections to the signal.
Claims 6-9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma.
Regarding claims 6 and 16, Ma teaches (Figs. 1-5) a 1D phased array radar (20) including a parabolic trough reflector (240,250), a support structure (210), and a set of housings (220 and 230) positioned on the support structure (see Fig. 2), wherein each housing of the set of housings includes a transmitter and a receiver (320,325,410,415, see Fig. 3, col. 3, lines 52-62), wherein each transmitter of each housing of the set of housings is configured to transmit a signal to the parabolic trough reflector such that that the parabolic trough reflector reflects the signal towards a space object (col. 6, line 61 – col. 7, line 7), wherein each receiver of each housing of the set of housings is configured to receive a reflection of the signal off the space object as reflected via the parabolic trough reflector (col. 6, line 61 – col. 7, line 7).
Ma does not teach a set of 1D phased array radars.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the 1D phased array radar taught by Ma, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Utilizing multiple devices provides increased functionality and coverage.
Regarding claim 7, Ma as modified teaches the limitations of claim 6, but does not teach further details regarding placement.
Therefore, for the reasons stated in response to claim 6, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to collocate the set of 1D phased array radars of Ma.
	Regarding claim 8, Ma as modified further teaches (Figs. 1-5) wherein the set of sky sections are different from each other in orientation (see Fig. 1).
Regarding claim 9, Ma as modified further teaches (Figs. 1-5) wherein the space object is an orbiting space object (see Fig. 1), wherein the set of 1 D phased array radars is configured to detect the space object in any orbit based on the signals when the space object passes the set of sky sections (see Fig. 1).
Regarding claim 14, Ma as modified further teaches (Figs. 1-5) wherein each of the signals in at least one 1D phased array radar of the set of 1 D phased array radars is digitized after a beam summation based on the signals (see Fig. 3).
Allowable Subject Matter
Claims 5, 10, 11, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896